UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7030


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TAVARIS LEON DUNLAP, a/k/a Onion,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00482-TLW-3)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tavaris Leon Dunlap, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tavaris Leon Dunlap appeals the district court’s order

denying his motion for appointment of counsel.             We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.              United States v.

Dunlap,    No.   4:07-cr-00482-TLW-3     (D.S.C.    May   30,     2012).     We

dispense    with   oral   argument     because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2